Exhibit 10.1

 

PERFORMANCE PLAN DEFINITIONS AND PERFORMANCE CRITERIA FOR 2006
FOR THE ALDERWOODS SUPPORT FUNCTION ANNUAL INCENTIVE PLAN

 

2006 Performance Plan Definitions

 

1.               Accelerator:  The Accelerator is the amount that is paid for
achievement above the financial target(s).

 

2.               Bonus Criteria:  The Bonus Criteria are the main financial
targets that need to be met in order for a Bonus Award to be paid out. Refer to
the Bonus Criteria chart in order to determine what targets you need to meet in
order to receive a Bonus Award.

 

3.               EBITDA:  Earnings before Interest, Taxes, Depreciation and
Amortization Impairment.

 

4.               Maximum Bonus Percentage:  The percentage of an employee’s
regular earnings that will be received if maximum financial performance is
achieved. This will not exceed two times the target bonus.

 

5.               Operating Margin:  Total Revenue minus Total Expenses.

 

6.               Overall Revenue:  Funeral Home Revenue plus Cemetery Revenue.

 

7.               Pre-Qualifier:  The Pre-Qualifier is the financial measure that
has to be met in order to be eligible for consideration for a Bonus Award. No
Bonus Award will be paid unless the Pre-Qualifier threshold is attained.

 

8.               Regular Earnings:  An employee’s regular wages/salary paid
during the calendar year, excluding commissions, overtime pay and other forms of
bonus or remuneration.

 

9.               Target Bonus Percentage:  The percentage of an employee’s
regular earnings that will be received if 100% of the financial target(s) is
achieved.

 

10.         Threshold:  The “Threshold” is the minimum performance achievement
required to meet the Pre-Qualifier “gate” in order to qualify for a Bonus Award.

 

11.         Weighted Average:  An average that takes into account the
proportional relevance of each component, rather than treating each component
equally.

 

Financial
Measurement Criteria

Pay-out Split

Name

Financial Performance Scale with
Corresponding Pay-out as a % of Annual Salary

< 95%

95% or >
(BPO Portion
Only)

100%
Target
(Budget)

106%

112%
Max.

50% - Operating Profitability
 = Earnings From
Operations

90% = Financials

10% = Succession Planning

Paul Houston

0%

0%

75%

112.5%

150%

 

66.7% = Financials

Ken Sloan

0%

16.65%

50%

75%

100%

40% - Business Efficiency

33.3% = BPO’s

Ross Caradonna

0%

16.65%

50%

75%

100%

= EBITDA

 

(Includes all incentive costs)

Note:

 

1. Financial measures will be calculated and paid out independently of each
other

10% - Revenue

2. Equal pro rata scale will be applied evenly to performance between target
(budget) and maximum payout

 

Financial
Measurement Criteria

Pay-out Split

Name

Financial Performance Scale with
Corresponding Pay-out as a % of Annual Salary

< 95%

95% or >
(BPO Portion
Only)

100%
Target
(Budget)

106%

112%
Max.

100% - Pre Need Sales & Profitability

66.7% = Financials

SVP - Aaron Shipper

0%

13.2%

40%

60%

80%

= Net PN Contribution

 

 

 

 

 

 

 

(Includes all incentive costs)

33.3% = BPO’s

 

 

 

 

 

 

 

 

 

Note:

 

1. Financial measures will be calculated and paid out independently of each
other

 

2. Equal pro rata scale will be applied evenly to performance between target
(budget) and maximum payout

 

 

 

--------------------------------------------------------------------------------